DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 01/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-11 is/are pending in the application.
Claim(s) 1-11 is/are examined on the merits.
Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 1, Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New references Singh (US PGPUB 20060034905) is being applied for teaching a plurality of reflecting fragments distributed evenly throughout the triblock copolymer. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s). However, applicant's amendment(s) introduced new claim rejection(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the triblock copolymer comprises 2-30% by weight of the triblock copolymer” which is indefinite. It is unclear how the triblock copolymer comprises 2-30% by weight of itself. According to ¶0012 of instant application, the self-adherent material comprises a triblock copolymer between 2-30%. Therefore, the limitation has been examined below as if it read -- the self-adherent material comprises 2-30% by weight of the triblock copolymer --.
Claim 8 recites the limitation “the triblock copolymer comprises 2-30% by weight of the triblock copolymer” which is indefinite. It is unclear how the triblock copolymer comprises 2-30% by weight of itself. According to ¶0012 of instant application, the self-adherent material comprises a triblock copolymer between 2-30%. Therefore, the limitation has been examined below as if it read -- the self-adherent material comprises 2-30% by weight of the triblock copolymer --.
Claim 9 recites the limitation “the plasticizing oil comprises 35-98% by weight of the plasticizing oil” which is indefinite. It is unclear how the plasticizing oil comprises 35-98% by weight of itself. According to ¶0012 of instant application, the self-adherent material comprises a plasticizing oil between 35-98%. Therefore, the limitation has been examined below as if it read -- the self-adherent material comprises 35-98% by weight of the plasticizing oil --.
Claim 10 recites the limitation “the plasticizing oil comprises 35-98% by weight of the plasticizing oil” which is indefinite. It is unclear how the plasticizing oil comprises 35-98% by weight of itself. According to ¶0012 of instant application, the self-adherent material comprises a plasticizing oil between 35-98%. Therefore, the limitation has been examined below as if it read -- the self-adherent material comprises 35-98% by weight of the plasticizing oil --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteliano (US 2010/0063008 A1) in view of Pearce (US 5994450) and Singh (US PGPUB 20060034905).
Regarding claim 1, Matteliano discloses a composition of a self-adherent material (Abstract, ¶0052, and 0056) comprising: a triblock copolymer comprising polystyrene end blocks and a mid-block selected from the group consisting of polyethylene, polypropylene, polybutylene, polyisoprene, polybutadiene, and a mixture thereof (¶ 0052); and a plasticizing oil (¶0052). 
Matteliano does not specify a viscosity of the plasticizing oil; however, Matteliano discloses/suggests exemplary references to teach the viscous characteristics of the plasticizing oil, including reference Pearce (¶0004).
In the same field of endeavor, Pearce discloses a composition of a triblock polymer and a plasticizing oil (Abstract), wherein the plasticizing oil has a viscosity between 30 and 300 centistokes (the plasticizing oil has a viscosity of 30 centistokes: Col 30, lines 16-20; thus, the taught viscosity is within the claimed range viscosity) for the benefit of contributing to properties such as having a decreased oil bleed, increased tack and instantaneous rebound (Col 30, lines 8-15, and 32-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a viscosity of the plasticizing oil between 30 and 300 centistokes, similar to that disclosed by Pearce, in order to decrease oil bleed, increase tack and have instantaneous rebound, as suggested in Col 30, lines 8-15, and 32-34 of Pearce and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (See MPEP § 2144.05 (II)(A)). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Matteliano/Pearce does not disclose a plurality of reflecting fragments distributed evenly throughout the triblock copolymer.
In the same field of endeavor, skin-contacting adhesive compositions, Singh discloses an adhesive composition comprising styrene-butadiene-styrene block copolymers (¶0010). Singh further discloses the technique of adding reflecting fragments (refractive particles) capable of reflecting light to the adhesive for the benefits of mimicking the coloration of the skin surface or providing an otherwise colorful adhesive (¶0082).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the triblock copolymer of Matteliano in view Pearce by incorporating a plurality of reflecting fragments, similar to that disclosed by Singh, in order to mimic the coloration of the skin surface or provide an otherwise colorful adhesive, as suggested in ¶0082 of Singh and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 2, Matteliano in view of Pearce and Singh discloses all the limitations as discussed above for claim 1.
Matteliano further discloses wherein the material further comprises a fabric backing (¶0056: Matteliano suggests that the composition is adhered to various fabrics).
Regarding claims 3-4, Matteliano in view of Pearce and Singh discloses all the limitations as discussed above for claim 1.
Matteliano further discloses at least one lipophilic cosmetic or therapeutic agent (biologically active agents such as phytosterol, ceramide and/or bisabolol which are lipophilic agents: ¶0013) in range between 0.1% and 35% by weight (biologically active agents in about 0 to 20%: ¶0013; thus, the taught range is within the claimed range). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (See MPEP § 2144.05 (II)(A)). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claims 5-6, Matteliano in view of Pearce and Singh discloses all the limitations as discussed above for claim 1.
Matteliano further discloses wherein the plasticizing oil is selected from the group consisting of mineral oil (¶0062), white oil (¶0062), paraffinic oil (¶0065), naphthenic oil (¶0065), vegetable oil (¶0068), a synthetic liquid oligomer such as a polybutene (¶0065), a synthetic liquid oligomer (¶0065), and a synthetic liquid oligomer such as polyterpene oil (¶0065). 
Regarding claims 7-8, Matteliano in view of Pearce and Singh discloses all the limitations as discussed above for claim 1.
Matteliano further discloses wherein the self-adherent material comprises 2-30% by weight of the triblock copolymer (the self-adherent material comprises 1-50% by weight of the triblock copolymer: ¶0013 and 0058; thus, the taught weight percent range of the triblock copolymer overlaps with the claimed range). It has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 9-10, Matteliano in view of Pearce and Singh discloses all the limitations as discussed above for claim 1.
Matteliano further discloses wherein the self-adherent material comprises 35-98% by weight of the plasticizing oil (the self-adherent material comprises 0-98% by weight of the plasticizing oil: ¶0013 and 0058; thus, the taught weight percent range of the plasticizing oil overlaps with the claimed range). It has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteliano in view of Pearce and Singh, as applied to claim 1 above, and further in view of Peterson (US PGPUB 20150018443).
Regarding claim 11, Matteliano in view of Pearce and Singh discloses all the limitations as discussed above for claim 1.
Matteliano/Singh does not disclose wherein the reflecting fragments have an average particle size between 200 to 700 micrometers.
In a non-analogous art, compositions comprising tri-block copolymers, Peterson discloses the technique of adding/incorporating reflecting fragments (reflective particulates) into the tri-block copolymers for the benefit of providing reflective properties to the tri-block copolymers (¶0048-0049). Peterson further discloses/suggests the particle size of the reflective particulates is less than 1000 microns/micrometers (¶0042: the taught particle size of reflecting fragments overlaps with the claimed range) for the benefit of providing a/an sufficient/effective size to permit the reflective particulates to be visually distinguishable without the use of magnification (¶0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reflecting fragments of Matteliano in view Pearce and Singh by changing the particle size of the reflecting fragments between 200 to 700 micrometers, similar to that disclosed/suggested by Peterson, in order to provide a/an sufficient/effective size to permit the reflecting fragments to be visually distinguishable without the use of magnification, as suggested in ¶0042 of Peterson and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP 2144.05 (I)). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rinke (US PGPUB 20110245748) discloses a composition comprising a triblock copolymer, a plasticizer oil, and a plurality of reflecting fragments. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                   
/Adam Marcetich/Primary Examiner, Art Unit 3781